Citation Nr: 1142350	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, including on a direct basis and as secondary to service-connected bilateral heel spurs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981 and from June 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The issue of service connection for bilateral knee pain, as due to an undiagnosed illness has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In this case, the Veteran has argued through his representative that in the alternative, the Veteran's claimed bilateral ankle disability is secondary to his service-connected bilateral heel spurs.

Pursuant to a Board Remand in June 2011, the Veteran was afforded another VA examination of his ankles.  In the June 2011 examination report, the VA examiner accurately noted the post-service podiatry treatment report from January 2010 indicating that the Veteran was diagnosed with posterior tibial tendonitis.  She also indicated that this diagnosis appeared four years after discharge from active duty.  As such, the examiner concluded that the diagnosed tibial tendonitis was a "new diagnosis, likely due to a new onset since there was no prior diagnosis of the condition."

Importantly, however, while the examiner addressed this one-time diagnosis in the examination report and noted that it was a "new onset," she did not opine as to whether the posterior tibial tendonitis, diagnosed in January 2010, was related to his military service and/or was caused or aggravated by his service-connected heel spurs.  Instead, the examiner also opined as to the etiology of the Veteran's subjective complaints of bilateral ankle pain.

The June 2011 VA examiner ultimately concluded that "there is no conclusive evidence of a bilateral ankle condition" and the Veteran's "[subjective complaint of bilateral] ankle pain is unrelated nor an aggravating factor to the [bilateral] plantar calcaneal spurs."  The Board notes, however, that the Court of Appeals for Veterans Claims has held that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As the Veteran submitted his claim for service connection for a bilateral ankle disability in February 2006 and he was diagnosed with posterior tibial tendonitis in January 2010 during the pendency of his claim, a medical opinion is necessary to determine the etiology of that ankle disability, to include whether it is secondary to his service-connected heel spurs.


Accordingly, the case is REMANDED for the following action:


1. If possible, request that the medical professional who conducted the June 2011 VA examination review the claims file and provide an addendum opinion.  The claims file along with a copy of this Remand must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination is not required).

Assuming the January 2010 diagnosis of posterior tibial tendonitis, the examiner is asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's posterior tibial tendonitis, diagnosed in January 2010, is related to his military service and/or is caused or aggravated by the Veteran's service-connected bilateral heel spurs.  If the opinion is that his service-connected bilateral heel spurs aggravated his bilateral ankle condition, diagnosed as posterior tibial tendonitis, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the June 2011 examiner is no longer available, request that a physician knowledgeable in orthopedic disabilities review the claims file and provide the opinion requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

2. Then, the RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed question asked by the Board has been adequately addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinion requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. Then, when the development requested has been completed, and the RO has ensured compliance with the requested actions, readjudicate the Veteran's claim for service connection for a bilateral ankle disability, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO should also be completed.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

